Russell, Chief Justice.
1. In the absence of a timely written request, failure to give in charge to the jury the law airplicable to a theory of defense raised solely by the statement of the defendant on trial is not error. Randall v. State, 176 Ga. 898 (169 S. E. 103).
2. In charging the jury on the law of justifiable homicide, omission to give the definition of the word “felony” as contained in the Code is not cause for a new trial, no timely written request having been pre*423sented therefor. Pickens v. State, 132 Ga. 46 (63 S. E. 783); Pressley v. State, 132 Ga. 64 (3) (63 S. E. 784); Mills v. State, 133 Ga. 155 (4) (65 S. E. 368); Hall v. State, 133 Ga. 177 (8) (65 S. E. 400); Worley v. State, 136 Ga. 231 (3) (71 S. E. 153); Helms v. State, 138 Ga. 826 (7) (76 S. E. 353).
No. 10898.
November 14, 1935.
3. The evidence authorized the verdict, and the court did not err in overruling the motion for a new trial.

Judgment affirmed.


All the Justices concur.

James B. Venable, J. B. Wood, and Franlc A. Bowers, for plaintiff in error.
M.- J. Yeomans, attorney-general, John A. Boylcin, .soliciiorgeneral, B. D. Murphy, and J. W. LeCraw, contra.